COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION TO EXTEND TIME

Appellate case name:        Hani Hafiz Ibrahim Qutiefan v. Lubna Abdelziz Safi a/k/a
                            Lubna Aziz Safi

Appellate case number:      01-18-00425-CV

Trial court case number:    13-DCV-206211

Trial court:                505th District Court of Fort Bend County


       Appellant, Hani Hafiz Ibrahim Qutiefan, has timely filed a motion for extension of
time to file a motion for rehearing. See TEX. R. APP. P. 49.1, 49.8. Ten days have passed
without a response from appellee, Lubna Abdelziz Safi a/k/a Lubna Aziz Safi. See TEX. R.
APP. P. 10.3(a). Appellant’s motion requests a two-year extension of time because of
appellant’s wish to obtain legal representation to prosecute his motion for rehearing,
financial and medical hardships and restrictions caused by the COVID-19 pandemic, and
“the too short period of time required to file the motion for rehearing.” Appellant has not
demonstrated a compelling need for such an extraordinary amount of additional time to file
a motion for rehearing.
      Accordingly, the Court grants in part and denies in part appellant’s motion to
extend time. The deadline for appellant to file a motion for rehearing is extended to
October 1, 2021.
     NO FURTHER EXTENSIONS WILL BE GRANTED ABSENT A SHOWING
OF EXTRAORDINARY CIRCUMSTANCES.
       It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court

Date: September 2, 2021